     Case 1:20-cv-08998-JPC-RWL Document 25 Filed 03/17/21 Page 1 of 7



                                                                        Form s of




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
                                                  :
GLOBAL INTERACTIVE MEDIA, INC.                    :    1:20          8998
                                                         __ CIV. NO. ________
________________________________
                        Plaintiff(s),             :
                                                  :     [Proposed] Civil Case
      -against-                                   :     Management Plan and
                                                  :     Scheduling Order
                                                  :
MUSICTOGO, LLC
________________________________                  :
                      Defendant(s).               :
                                                  :
                                                  :



      The parties submit this [Proposed] Civil Case Management Plan and Order
pursuant to Federal Rule of Civil Procedure 26(f):

1.    Meet and Confer: The parties met and conferred pursuant to Fed. R. Civ. P.
                         March 17, 2021
      16(c) and 26(f) on _________________________________________________.

2.    Alternative Dispute Resolution / Settlement:

      a.    Settlement discussions have ___ / have not ___ taken place.

      b.    The parties have discussed an informal exchange of information in aid of
            early settlement and have agreed to exchange the following:
            Preliminary infringement claim charts



      c.    The parties have discussed use of alternative dispute resolution
            mechanisms for use in this case, such as (i) a settlement conference before
            the Magistrate Judge, (ii) participation in the District’s Mediation Program,
            and (ii) retention of a private mediator. The parties propose the following
            alternative dispute mechanism for this case:
             The parties agree to a settlement conference before Judge Lehrburger.




                                          1
     Case 1:20-cv-08998-JPC-RWL Document 25 Filed 03/17/21 Page 2 of 7




     d.      The parties recommend that the alternative dispute resolution mechanism
             designated above be employed at the following point in the case (e.g., within
             the next 30 days; after exchange of specific information; after deposition of
             plaintiff; etc.):
             The parties agree that they should conduct settlement mediation by
             telephone with Judge Lehrburger before any exchange of initial
             disclosures occurs and before discovery commences.




     e.      The use of any alternative dispute resolution mechanism does not stay or
             modify any date in this Order.

3.   The Parties’ Summary of Their Claims, Defenses, and Relevant Issues:

     Plaintiff(s):
     Plaintiff has accused Defendant of infringing one or more claims from U.S. Patent
     Nos. 8,032,097 and 6,314,577.



     Defendant(s):
     Defendant contends that it does not infringe the asserted patents, that the
     patents are invalid, and that Plaintiff s claims are time barred, in addition to
     other affirmative defenses and counterclaims Defendant may raise.



4.   The Parties’ Asserted Basis of Subject Matter Jurisdiction:
     Subject matter jurisdiction is appropriate under 28 U.S.C. §§ 1331 and 1338(a).




5.   Subjects on Which Discovery May Be Needed:

     Plaintiff(s):
     Plaintiff anticipates needing discovery on Defendant's accused products and
     services, including information related to the technical operation of those
     products and services as well as related damages.




                                           2
     Case 1:20-cv-08998-JPC-RWL Document 25 Filed 03/17/21 Page 3 of 7




     Defendant(s):
     Defendant believes that, given the amount in controversy and the scope of the
     allegations in the complaint, if the parties cannot resolve this matter before
     discovery commences and the court does not grant Defendant's motion to
     dismiss, the parties should not engage in fact or expert discovery and should
     instead exchange Rule 26 initial disclosures and subsequently prepare for trial.

6.   Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)(1) will be exchanged no later
           March 31, 2021
     than _______________.

7.   Amended Pleadings:
                                                      April 30, 2021
     a.     No additional parties may be joined after _______________, without
            consent or leave of Court.
                                                    April 30, 2021
     b.     No amended pleadings may be filed after _______________, without
            consent or leave of Court.

8.   Fact Discovery:
                                                            September 30, 2021
a.   All   fact   discovery   shall   be   completed   by   _____________________.
                                                                   TBD (see h below)
     b.     Initial requests for production were/will be served by _______________.
            Any subsequent requests for production must be served no later than 45
            days prior to the discovery completion deadline.
                                                       TBD (see h below)
     c.     Initial interrogatories shall be served by ______________. Any subsequent
            interrogatories must be served no later than 45 days prior to the discovery
            completion deadline.
                                              September 16, 2021
     d.     Depositions shall be completed by _______________________________.
                                                August 31, 2021
     e.     Requests to admit shall be served by_____________________________.

     f.     The parties propose the following limits on discovery:
            25 interrogatories per side, 25 requests for admission (except for
            requests directed to authenticity or admissibility of documents and other
            evidence), 10 fact depositions per side

     g.     Except as otherwise modified in 8(f) above, the parties are to conduct
            discovery in accordance with the Federal Rules of Civil Procedure and the
            Local Rules of the Southern District of New York. The interim fact discovery
            deadlines may be altered by the parties on consent without application to




                                           3
     Case 1:20-cv-08998-JPC-RWL Document 25 Filed 03/17/21 Page 4 of 7




           the Court, provided that the parties meet the deadline for completing fact
           discovery.

     h.    The parties would like to address at the conference with the Court the
           following disputes, if any, concerning fact discovery:
           Defendant does not believe the parties should exchange initial discovery
           requests before Judge Lehrburger has considered whether the parties
           need to conduct formal fact discovery at all in this action.




9.   Expert Discovery (if applicable):

     a.    The parties do ___ / do not ___ anticipate using testifying experts.

     b.    Anticipated areas of expertise:
           Infringement, invalidity, and damages.



     c.                                           November 25, 2021
           Expert discovery shall be completed by ___________________________.

     d.       March 24, 2021 the parties shall meet and confer on a schedule for
           By _____________,
           expert disclosures, including reports, production of underlying documents,
           and depositions, provided that (i) expert report(s) of the party with the
           burden of proof shall be due before those of the opposing party’s expert(s);
           and (ii) all expert discovery shall be completed by the date set forth above.

     e.    The parties would like to address at the conference with the Court the
           following disputes, if any, concerning expert discovery:
           None.




     Electronic Discovery and Preservation of Documents and Information:
     (If appropriate for the case, use the Court’s Joint Electronic Discovery
     Submission and Proposed Order available at:
                                                         .

           The parties have ___ / have not ___ discussed electronic discovery.

           If applicable, the parties shall have a protocol for electronic discovery in
                     TBD (see c below)
           place by ___________________________________________________.



                                         4
      Case 1:20-cv-08998-JPC-RWL Document 25 Filed 03/17/21 Page 5 of 7




      c.       The parties would like to address at the conference with the Court the
               following disputes, if any, concerning electronic discovery:
               Defendant does not believe the parties should exchange an electronic
               discovery order before Judge Lehrburger has considered whether the
               parties need to conduct formal fact discovery at all in this action.


11.   Anticipated Motions (other than summary judgment, if any):
      Defendant intends to file a motion to dismiss.




12.   Summary Judgment Motions: No less than 30 days before a party intends to
      file a summary judgment motion, and in no event later than the close of discovery,
      the party shall notify this Court, and the District Judge, that it intends to move for
      summary judgment and, if required by the District Judge’s Individual Practices,
      request a pre-motion conference.

      If pre-motion clearance has been obtained from the District Judge where required,
      summary judgment motions must be filed no later than 30 days following the close
      of all discovery if no date was set by the District Judge or, if a date was set by the
      District Judge, in accordance with the schedule set by the District Judge. If no pre-
      motion conference is required, summary judgment motions must be filed no later
      than 30 days following the close of discovery.

      Any summary judgment motion must comply with the Federal Rules of Civil
      Procedure, the Local Rules of this District, and the Individual Practices of the
      District Judge to whom the case is assigned.

13.   Pretrial Submissions: The parties shall submit a joint proposed pretrial order and
      any required accompanying submissions 30 days after decision on the summary
      judgment motion(s), or, if no summary judgment motion is made, 30 days after the
      close of all discovery.

14.   Trial:

      a.       All parties do ___ / do not ___ consent to a trial before a Magistrate Judge
               at this time.

      b.       The case is ___ / is not ___ to be tried to a jury.


                                               5
      Case 1:20-cv-08998-JPC-RWL Document 25 Filed 03/17/21 Page 6 of 7




         c.                                                                     5
                The parties anticipate that the trial of this case will require ________ days.

15.      Other Matters the Parties Wish to Address (if any):




16.      The Court will fill in the following:

         A status conference will be held before the undersigned on ________________
         at ______.m. in Courtroom 18D, 500 Pearl Street.




Dated:                                                SO ORDERED.



                                                      ___________________________
                                                      ROBERT W. LEHRBURGER
                                                      United States Magistrate Judge



PLAINTIFF(S):                                        DEFENDANT(S):
Brian S. Seal                                        Patrick A. Fitch
________________________________                     _______________________________
ATTORNEY NAME(s):                                    ATTORNEY NAME(s)




                                                 6
    Case 1:20-cv-08998-JPC-RWL Document 25 Filed 03/17/21 Page 7 of 7




________________________________        _______________________________

1909 K Street NW, Suite 500             200 Clarendon Street, 59th Floor
Washington, DC 20006                    Boston, MA 02116
________________________________        _______________________________
ADDRESS                                 ADDRESS


     202-454-2800                           857-353-9006
TEL: ____________________________       TEL:___________________________
       seal@butzel.com                        patrick@caldwellip.com
EMAIL: __________________________       EMAIL:_________________________




                                    7
